Citation Nr: 0516090	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  02-22 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
fractures of the left tibia and fibula, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1971 to 
November 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision by the RO in Fargo, North 
Dakota, which granted an increased evaluation of 20 percent 
for the veteran's service-connected residuals of fractures of 
the left tibia and fibula.  The veteran subsequently 
perfected an appeal regarding the disability rating assigned 
in that decision.  During the course of that appeal, 
jurisdiction over this case was transferred to the RO in 
Portland, Oregon.

In June 2003, the veteran presented testimony at a personal 
hearing before the undersigned Veterans Law Judge at the RO 
in Portland.  A transcript of this hearing was prepared and 
associated with the claims folder.

The Board remanded the case in March 2004, to obtain 
additional evidence and to afford the veteran a current VA 
examination.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained. 
 
2.  Residuals of fractures of the left tibia and fibula are 
manifested by no more than moderate knee and ankle impairment 
in the form of a limitation of motion that does not more 
nearly approximate flexion limited to 15 degrees or extension 
limited to 20 degrees, without evidence of instability of the 
knee, malunion of the tibia or fibula, or muscle involvement.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of fractures of the left tibia and fibula, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5262 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & West 2004).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The VCAA and its implementing regulations, as amended, 
provide that upon the submission of a substantially complete 
application for benefits, VA will notify a claimant of the 
information and evidence needed to substantiate a claim, and 
of what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  As part of this duty, VA will 
advise claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  The VCAA and implementing 
regulations also define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the June 
2002 statement of the case, and December 2004 supplemental 
statement of the case, and August 2001, May 2004 and August 
2004 correspondence from the RO, the veteran has been given 
notice of the evidence necessary to substantiate his claim on 
appeal.

In particular, the Board notes evidence development letter 
dated in May 2004, in which the veteran was advised of the 
type of evidence necessary to substantiate his claim on 
appeal.  In this letter, the veteran was advised of his and 
VA's responsibilities under the VCAA, including what evidence 
should be provided by the veteran, and what evidence should 
be provided by VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide VCAA notice prior to an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that, where, as in the case currently 
before the Board, VCAA notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in providing 
such notice after the initial denial.  Pelegrini v. Principi, 
at 120, 122-4.  The Court went on to say, that "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision."  Id.  The Court has since reiterated that delayed 
notice will not ordinarily prejudice a claimant, and that a 
sufficient remedy for inadequate notice was for VA to take 
actions that ensured that the required notice was ultimately 
provided.  Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App., April 14, 2005).

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  



II.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2004).

By a rating dated in May 1973, the RO established service 
connection for residuals of fractures of the left tibia and 
fibula.  The RO has evaluated the residuals of  fractures 
under the criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Code 5262.

Under Diagnostic Code 5262, a 20 percent evaluation is 
assigned for impairment of the tibia and fibula manifested by 
malunion with moderate knee or ankle disability.   When 
impairment of the tibia and fibula is manifested by malunion 
with marked knee or ankle disability, a 30 percent evaluation 
is assigned.  Nonunion, with loose motion requiring a brace, 
is assigned a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.   Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Regulation 38 C.F.R. § 4.71a, Diagnostic Code 5257 provides 
for assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

Assignment of a 10 percent rating is warranted for shortening 
of the bones of the lower extremities measuring 11/4 inches 
to 2 inches (3.2 cm. to 5.1 cm).  38 C.F.R. § 4.71a, 
Diagnostic Code 5275.  

The evaluation of the same disability under various diagnoses 
is generally to be avoided.  38 C.F.R. § 4.14 (2004).  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

III.  Analysis

The veteran is in receipt of a 20 percent rating for 
residuals of a fracture of the left tibia and fibula.  The 
current rating is assigned pursuant to Diagnostic Code 5262, 
pertaining to malunion and nonunion of the tibia.  

VA outpatient treatment notes dated August 2000 to December 
2001 are consistent for complaints of chronic pain in the 
left lower extremity.  According to August 2000 and August 
2001 VA X-ray studies of the veteran's left tibia and fibula, 
there is shown an old tibial fracture and an old fibular 
fracture with nonunion.  In a June 2001 consultation note the 
veteran complained of swelling in his leg and ankle following 
prolonged use.  The examiner noted an old fracture of the 
fibula with a delay in union which resulted in an osteotomy.  
The tibia was well healed but the osteotomy site of the 
fibula had not fully healed.  However, the examiner commented 
that the delay in healing did not seem to cause any 
complaints from the veteran.  On examination, the ankle 
mortise and tibial plateau were entirely normal and both the 
knee and ankle were essentially normal according to x-rays.

In a September 2001 VA examination, the veteran complained of 
pain in his left knee which radiated to this left ankle and 
was accompanied by stiffness and fatigability.  He reported 
that during work he was required to be on his feet which 
resulted in flare-ups and increased pain throughout the day.  
He used over the counter medicine to alleviate the pain and 
elevated his legs on a pillow.  He denied the use of braces, 
canes, crutches or corrective shoes.  On examination of the 
veteran, he was in no acute distress and walked with a slight 
limp.  The examiner found no dislocations, recurrent 
subluxations or constitutional symptoms referable to 
inflammatory arthritis.  

Physical examination of the left lower extremity revealed a 
well-healed surgical scar about the mid calf.  There was some 
diffuse tenderness over the anterior calf and varicose veins 
were noted.  Some pain on range of motion of the left knee 
and ankle was exhibited, but no other positive findings 
referable to this were found.  The examiner noted that during 
periods of flare-ups or exacerbations, the veteran's 
symptomatology and range of motion decreased by 15 percent.  
No callosities, breakdown or unusual shoe wear pattern were 
noted.  

Range of motion of the left knee showed flexion intact to 125 
degrees and extension to 0 degrees.  Some pain was noted 
throughout range of motion of the left knee.  Range of motion 
of the left ankle showed plantar flexion intact to 40 degrees 
and dorsiflexion to 10 degrees.  Inversion was intact to 30 
degrees and eversion to 20 degrees.  There appeared to be 
some pain throughout range of motion of the left ankle.  The 
diagnosis was old fracture, of the tibia and fibula and 
nonunion of fibula following surgery.

VA outpatient treatment reports dated December 2003 to July 
2004, again show continuous complaints of pain in the 
veteran's left lower leg.  In a January 2004 treatment note 
the examiner noted that the veteran's lower leg, tibia and 
fibula pain was chronic and progressive.  A VA X-ray study 
revealed mid tibia fracture which looked well healed.  Also 
noted was tibia osteomy.

According to a June 2004 VA examination, the veteran was 
noted to have marked varicosities below the knee of the left 
leg.  His left leg measured 35 inches in length from the 
anterior superior spine to the medial malleolus and the right 
leg measured 35 1/4 inches from the anterior superior spine to 
the medial malleolus.  The examiner noted that this was an 
acceptable shortening and did not require treatment.  Range 
of motion of the left ankle revealed, dorsiflexion to 15 
degrees and plantar flexion to 32 degrees.  There was no 
swelling around the ankle but there was swelling above the 
ankle.  Examination of the left knee revealed no effusion and 
the medial and lateral collateral ligaments were intact, as 
were the anterior and posterior cruciate ligaments.  The left 
knee did not hyperextend and flexion was to 140 degrees.  
Various scars were noted on the medial aspect of the left 
knee and leg which were due to vein stripping.  The diagnosis 
was chronic venous insufficiency of the left leg, secondary 
to the tibia fracture of the left leg.  The examiner 
commented that he observed some loss of range of motion of 
the left knee and of the left ankle.

The Board notes that the x-ray evidence of record failed to 
reveal malunion of the left tibia and fibula with marked knee 
or ankle disability.  Though the x-ray evidence revealed an 
old fibular fracture with nonunion, there is no indication of 
the need for the continuous wearing of a left ankle brace 
because of the nonunion of the fibula with loose motion which 
would support a rating higher than 20 percent pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5262.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the proper rating to be 
assigned for a given disability, the Board may only consider 
those factors which are included in the rating criteria 
provided by regulations for rating that disability.  To do 
otherwise would be error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  The Court continued to note that 
the assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case", Butts v. Brown, 
5 Vet. App. 532, 538 (1993), and that one diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.   Any change in diagnostic 
code by a VA adjudicator must, however, be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

In this regard, the Board particularly notes that the veteran 
has complained of lower extremity pain as well as limitation 
of motion of the knee.  The Board will first consider the 
veteran's knee impairment.  There is no x-ray evidence of 
degenerative changes, therefore, the veteran's disorders 
cannot be evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.

None of the medical evidence of record documents that knee 
motion is limited to a degree warranting assignment of a 
compensable rating pursuant to Diagnostic Code 5260 or 5261.  
Though the veteran exhibited some loss of motion of the left 
knee and left ankle in the most current VA examination, it 
was not enough to warrant a compensable rating.  
Additionally, the September 2001 VA examination, reported 
some findings of pain on range of motion of the left knee and 
ankle.  However, the current 20 percent rating assignment 
itself contemplates the veteran's complaints of pain and 
discomfort with use of his lower extremities.  38 C.F.R. §§ 
4.40, 4.45.

The Board notes that the competent medical evidence has not 
shown the presence of knee instability.  As such a higher or 
separate rating under Diagnostic Code 5257 is not warranted.  
The Board also notes the absence of evidence of any 
shortening of the veteran's left lower extremity to a degree 
warranting consideration of 38 C.F.R. § 4.71a, Diagnostic 
Code 5275 (2004).  

The veteran has provided various lay statements in support of 
his claim.  As the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge, his own 
opinions on medical diagnoses or causation are not competent.   
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
thus finds the preponderance of the evidence to be against 
the veteran's claim for an increased rating for residuals of 
fractures of the left tibia and fibula and the benefit-of-
the-doubt doctrine is not applicable in the instant appeal.    
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of fractures of the left tibia and fibula is 
denied.


	                        
____________________________________________
	N. R. Robin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


